IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JUSTIN WEIBLE,                                         No. 83057
                    Appellant,
                    vs.
                    THOMAS CONNER, ADMINISTRATIVE
                    LAW JUDGE; AND THE STATE OF
                                                                              FILED
                    NEVADA DEPARTMENT OF MOTOR
                                                                               AUG 1 9 2021
                    VEHICLES,
                                                                               ELIZABETH A. BROWN
                    Res ondents.                                            CLERKg   SUPREME COURT
                                                                                      \
                                                                           BY
                                                                                  DEPUTY CLEI
                                                                                         C).'A,-LII
                                                                                              IK "It




                                         ORDER DISMISSING APPEAL

                                This is a pro se appeal from a district court order denying a
                    petition for judicial review in a driver's license revocation matter. Eighth
                    Judicial District Court, Clark County; Crystal Eller, Judge.
                                According to the record before us, appellant's driver's license
                    was revoked for 90 days beginning on September 2, 2020. Thus, the 90-day
                    revocation period has expired. In Langston v. State, Departinent of Motor
                    Vehicles, we recognized that after a driver's license revocation period has
                    expired, this court is unable to grant any effective relief on appeal, such
                    that, despite asserted potential collateral consequences, the appeal should




SUPREME COUR
       oe
    NEVADA


MI 1947A .6.611..
                                                                                       gi-AgaN
                  be dismissed as moot. 110 Nev. 342, 343, 871 P.2d 362, 363 (1994).
                  Accordingly, this appeal is moot, and we therefore
                              ORDER this appeal DISMISSED.1




                                                                                  J.
                                                    Par guirre


                                                                                  J.
                                                    Stiglich


                                                           kitektoe/t)
                                                    Silver




                  cc:   Hon. Crystal Eller, District Judge
                        Justin Weible
                        Attorney General/Carson City
                        Attorney General/Las Vegas
                        Eighth District Court Clerk




                        1In light of this order, appellant's emergency motions for stay are
                  denied as moot.
SUPREME COURT
      of
   NEVADA


0) 1947A .1Pia>
                                                       2